Title: To George Washington from Timothy Pickering, 27 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 27. 1796.
        
        On the 25th I received letters from Colo. Humphreys dated April 30. May 30. & June 1. accompanied by a large packet from Mr Barlow at Algiers. The substance of the information respecting the pending treaty with Algiers is, That Mr Donaldson had gone to Leghorn, with orders from Mr Barlow to transmit two hundred thousand dollars to Algiers, which would procure the redemption of our captive citizens—That Mr Humphreys had sent to Mr Donaldson at Leghorn a letter of credit for 400,000 dollars; and in case he failed of obtaining the half of that sum, Colo. Humphreys authorized Mr Barlow to draw on Bulkeley & Son at Lisbon for 200,000 dollars payable at sight, so as to ensure the liberation of our prisoners within the three months allowed by the Dey; but with his explicit opinion that no part of it should be paid unless the captives were released. From these arrangements, it seems to me highly probable that our fellow citizens will now recover their liberty; & that the payment of the gross sum of 200,000 dollars will so far soothe the Dey as to prolong his patience until the original stipulations and the new one for the frigate can be accomplished.
        Altho’ the Dey’s disappointment in not receiving the stipulated sums, on Mr Barlow’s arrival, put him into so violent a rage as to render all applications fruitless, yet after some days he sent notice to Mr Barlow that he was willing to receive him as the Consul of the U. States, & desired him to bring his Consular presents. Mr Barlow readily complied. The presents were distributed to the Dey & his grandees. The Dey in return presented Mr Barlow with a fine Barbary stallion. Cathcart writes that Mr Barlow gives great satisfaction, & is respected by every one who knows him. This admission of Mr Barlow as Consul, with the distribution of the Consular presents, cannot fail to have a favourable influence on the affairs of the United States at Algiers. And from his information of the customary and periodical delivery

of Consular presents, it does not appear that it will occasion any material extra expence to the U.S.
        Mr Barlow’s packet contains long and interesting details of the nature of the algerine government, whence results the fickleness of its measures, and its frequent breaches of peace with the Christian states, on the most trifling and unreasonable pretexts. Because the armed vessels of the King of Naples carried into his port a Danish vessel having on board 320 Turkish soldiers bound from the Levant to Algiers, the Dey ordered his cruisers immediately to bring in all the Danish vessels they could meet with. In a few days about a dozen were captured & brought in; and their fate remained undecided. Mr Barlow details divers instances of breaches with other powers: whence he concludes that on an average we might count on a renewal of hostilities with ourselves once in six years. But the expences of renewing thus after our treaties with that regency, may be willingly incurred, when the commercial profits of the Mediterranean trade are taken into view. Of one and the other Mr Barlow has given estimates, which, with his observations on the commerce of that part of the world, manifest much information and that good sense for which he is distinguished.
        Mr Barlow describes the policy and utility of forming commercial & friendly relations with the Italian States, with Austria on account of her great trading port of Trieste, and with the Grand Seignior. Colo. Humphreys concurring in these ideas (so far as respects the Grand Seignior he has formerly expressed the same) strongly recommends Mr Barlow as the fittest person for the negociator; particularly with the Turk, under the countenance of France; Mr B. being a French as well as American Citizen. Mr Barlow would cheerfully engage in these enterprizes; and I am now inclined to think it would not be easy to find another person equally qualified for these negociations.
        As these matters do not demand an immediate decision, I imagined it would be acceptable to you to receive this general account of the contents of the dispatches from Colo. Humphreys, & that the perusal of these would be more agreeable to you on your return to philadelphia. I have the honor to be, with the highest respect sir, your most obt servant
        
          Timothy Pickering.
        
        
        
          P.S. Colo. Talbot expected to sail yesterday or the day before for the West Indies.
        
      